Case 1:20-cv-02801-WJM-NRN Document 27 Filed 12/10/20 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02801-NRN

  P.J. PARMAR,

  Plaintiff,

  v.

  CITY OF AURORA, COLORADO, a municipal corporation and;
  JUSTIN E. HENDERSON, in his official and individual capacity,

  Defendants.


                ORDER ON DEFENDANTS’ MOTION TO STRIKE (Dkt. #23)


  N. REID NEUREITER
  UNITED STATES MAGISTRATE JUDGE

          This matter comes before the Court on Defendants’ Motion to Strike Allegations

  of Prior Settlement in Plaintiff’s Amended Complaint and Jury Demand. Dkt. #23. The

  Motion was filed on December 8, 2020 and referred to me by Judge Martinez on the

  same date.1 See Dkt. #23.

  Background

          This is a civil rights case brought by a doctor, P.J. Parmar, against an individual

  City of Aurora Police Officer, Justin Henderson, and against the City of Aurora for

  municipal liability. In brief, the Amended Complaint (Dkt. #14) alleges that Officer

  Henderson was parked and trespassing on Dr. Parmar’s property, blocking the entrance

  to the garage. Dr. Parmar arrived to try to park his vehicle on his own property and



  1Although Plaintiff has not filed a response, a judicial officer may rule on a motion at
  any time after it is filed. See D.C.COLO.LCivR 7.1(d).
Case 1:20-cv-02801-WJM-NRN Document 27 Filed 12/10/20 USDC Colorado Page 2 of 7




  honked at Officer Henderson to get him to move. This prompted an unreasonable and

  potentially dangerous reaction, with Officer Henderson taking out his firearm and

  pointing it at Dr. Parmar’s head in a threatening manner, demanding Dr. Parmar show

  proof of ownership of the property. It is further alleged that Officer Henderson and other

  officers who arrived at the scene harassed Dr. Parmar and threatened to cite him with

  multiple bogus charges.

         Dr. Parmar, who is of Asian-Pacific origin, brings claims under 42 U.S.C. § 1983

  for unlawful seizure, excessive force, and denial of equal protection. The claims are

  against both Officer Henderson in his personal capacity and against the City of Aurora

  for municipal liability.

         As to the municipal liability claims, the Amended Complaint alleges that Officer

  Henderson engaged in this unconstitutional conduct

         pursuant to the formal or informal custom, policy and practice of
         Defendant Aurora, which encourages, condones, tolerates, and ratifies the
         unlawful use of force by law enforcement officers. . . .. This formal or
         informal custom, policy and practice of Defendant Aurora is so permanent
         and well settled as to constitute custom and has been ratified by final
         policymakers.

  Dkt. #14 at ¶ 121.

         In support of his claim for municipal liability under Monell v. Department of Social

  Services of the City of New York, 436 U.S. 658 (1978), Dr. Parmar has described

  numerous instances of prior civil rights lawsuits and potential claims brought or asserted

  against City of Aurora police officers for excessive force or denial of equal protection.

  Some of these alleged instances of prior misconduct include descriptions of substantial

  settlements (frequently in excess of $100,0000) made by the City to resolve those civil




                                               2
Case 1:20-cv-02801-WJM-NRN Document 27 Filed 12/10/20 USDC Colorado Page 3 of 7




  rights claims. See the Amended Complaint at paragraphs 36, 39, 41, 43–48, 50-51, 53–

  56, 58–59, which include descriptions of settlements.

  Defendants’ Motion to Strike

         Under Federal Rule of Civil Procedure 12(f), Defendants move to strike the

  specific paragraphs of the Amended Complaint referring to prior settlements as

  “immaterial.” Defendants argue that under Rule of Evidence 408, a settlement is not

  admissible to prove the validity of the matter asserted. As Defendants argue, “The

  allegations that Defendant Aurora settled the prior claims is [sic] therefore not material

  of whether the prior claims summarized within those paragraphs validly assert

  misconduct or deliberate indifference to the misconduct, and therefore should be

  stricken under Rule 12(f).” Dkt. #23 at 2.

  Analysis

         Rule 12(f) of the Federal Rules of Civil Procedures provides:

         (f) Motion to Strike. The court may strike from a pleading an insufficient
         defense or any redundant, immaterial, impertinent, or scandalous matter.
         The court may act:

         (1)    on its own; or

         (2)      on motion made by a party either before responding to the pleading
         or, if a response is not allowed, within 21 days after being served with the
         pleading.

  Fed. R. Civ. P. 12(f). Professors Charles Alan Wright and Arthur Miller have recognized,

  however, that such motions are not favored and, generally, should be denied:

         The district court possesses considerable discretion in disposing of a Rule
         12(f) motion to strike redundant, impertinent, immaterial, or scandalous
         matter. However, because federal judges have made it clear, in numerous
         opinions they have rendered in many substantive contexts, that Rule 12(f)
         motions to strike on any of these grounds are not favored, often being
         considered purely cosmetic or “time wasters,” there appears to be general
         judicial agreement, as reflected in the extensive case law on the subject,

                                               3
Case 1:20-cv-02801-WJM-NRN Document 27 Filed 12/10/20 USDC Colorado Page 4 of 7




         that they should be denied unless the challenged allegations have no
         possible relation or logical connection to the subject matter of the
         controversy and may cause some form of significant prejudice to one or
         more of the parties to the action. Any doubt about whether the challenged
         material is redundant, immaterial, impertinent, or scandalous should be
         resolved in favor of the non-moving party.

  5C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1382 (3d.

  ed. 2015) (footnotes omitted). Accord Burget v. Capital W. Sec., Inc., No. CIV 09–1015–

  M, 2009 WL 4807619, at *1 (W.D. Okla. Dec. 8, 2009) (citing Scherer v. U.S. Dep’t of

  Educ., 78 F. App’x 687, 689 (10th Cir.2 003) (unpublished) (“While motions to strike are

  generally disfavored, the decision to grant a motion to strike is within the discretion of

  the court.”)).

         “Allegations will not be stricken as immaterial under this rule unless they have no

  possible bearing on the controversy.” Estate of Gonzales v. AAA Life Ins. Co., No. CIV

  11–0486 JB/WDS, 2012 WL 1684599, at *5 (D.N.M. May 8, 2012) (quoting Sai Broken

  Arrow C, LLC v. Guardian Emergency Vehicles, Inc., No. CIV 09–0455 CVE/FHM, 2010

  WL 132414, at *5 (N.D. Okla. Jan. 8, 2010)). Professors Wright and Miller have also

  commented on what constitutes “immaterial” matter in the context of a motion to strike.

  “‘Immaterial’ matter is that which has no essential or important relationship to the claim

  for relief or the defenses being pleaded, or a statement of unnecessary particulars in

  connection with and descriptive of that which is material.” 5C Wright & Miller, supra, §

  1382 (footnotes omitted).

         “Striking a pleading or part of a pleading is a drastic remedy and because a

  motion to strike may often be made as a dilatory tactic, motions to strike under Rule

  12(f) generally are disfavored.” Estate of Gonzales, 2012 WL 1684599, at *5 (quoting

  Sai Broken Arrow, 2010 WL 132414, at *5) (internal quotation marks omitted). When it


                                                4
Case 1:20-cv-02801-WJM-NRN Document 27 Filed 12/10/20 USDC Colorado Page 5 of 7




  is not clear that the allegations made “could have no possible bearing on the subject

  matter of the litigation” the motion to strike should be denied. Storfer v. Dwelle, No.

  3:12-CV-00496-EJL, 2013 WL 3990762 at *5 (D. Idaho, 2013). And, even where the

  challenged allegations fall within the specific categories set forth in the rule, a party

  must usually make a showing of prejudice before a court will grant a motion to strike.

  Sierra Club v. Tri-State Generation and Transmission Assoc., Inc., 173 F.R.D. 275, 285

  (D. Colo. 1997) (citing 5A Wright & Miller, supra, § 1382). In other words, even if

  immaterial, allegations will not be stricken from a complaint unless there is a showing of

  prejudice to the defendant.

         There is caselaw supporting Defendants’ position that, based on the policy

  considerations embodied in Rule 408, prior settlements of civil rights claims would not

  be admissible to show Monell liability. For example, in W.E. Green v. Baca, 226 F.R.D.

  624 (C.D. Cal. 2005), a plaintiff sought to introduce evidence of prior civil rights

  settlements by the Los Angeles Sheriff’s Department to prove the municipal defendant’s

  Monell policy of over-detaining inmates. The district court there ruled, on a motion in

  limine, that the prior settlements were not admissible under Rule 408 and no exception

  applied. 226 F.R.D. at 640–641. But that decision was made on a motion in limine

  shortly in advance of trial, eliminating any potential trial prejudice to that defendant. By

  contrast, in this case, Defendants seek an advance ruling at the start of the litigation

  that the alleged settlement could not possibly be relevant to the claims in the case and

  would never be admitted.

         Although Defendants have an argument (and it may be a good argument) that

  the settlement information ultimately may not be admissible at trial, it is difficult to say,



                                                 5
Case 1:20-cv-02801-WJM-NRN Document 27 Filed 12/10/20 USDC Colorado Page 6 of 7




  at this early stage, that the settlement information about prior instances of alleged

  Aurora Police misconduct has no possible relevance to Dr. Parmar’s claims. After all,

  Rule 408 does allow admission into evidence of settlement information for other

  purposes than proving liability. See Fed. R. Evid. 408(b) (specifically allowing use of

  settlement information for other purposes, such as proving a witness’s bias or prejudice,

  negating a contention of undue delay, or proving an effort to obstruct a criminal

  prosecution). And, as my colleague Judge Mix has noted, specific examples of prior

  police misconduct may provide the necessary factual support for a Monell claim

  asserting that a city is on constructive notice that its failure to discipline officers would

  likely to result in significant harm to the public. See Diallo v. Milligan, No. 18-cv-02898-

  REB-KLM, 2019 WL 3302166, at *12 (D. Colo., July 23, 2019).

         At least one federal judge hearing a civil rights case has allowed evidence of a

  prior settlement by a municipality to show the defendant was on notice of the problem.

  In Barnes v. District of Columbia, 924 F. Supp. 2d 74 (D.D.C. 2013), a civil rights suit

  alleging over-detentions violative of the Fourth, Fifth and Eighth Amendments, the court

  allowed evidence of a settlement in a related class action. Evidence of the settlement

  was admissible at trial on liability under the “other purposes” exception of Rule 408. The

  fact that suit was filed, and that the District of Columbia undertook prospective injunctive

  obligations, were relevant to issue of deliberate indifference, and the settlement showed

  notice of the problem and a promise by the District of Columbia to take specific

  measures to alleviate problem. 924 F. Supp. 2d at 87–88.

         Thus, it is not clear that the allegations of prior lawsuits or claims (and the recited

  settlement information associated with those lawsuits and claims) are clearly immaterial



                                                 6
Case 1:20-cv-02801-WJM-NRN Document 27 Filed 12/10/20 USDC Colorado Page 7 of 7




  to this case. The allegations relating to prior settlements are relevant and do have

  possible bearing on the controversy. Admissibility at trial is a different question. Equally

  important, there is no evidence that the Defendants here will be prejudiced (much less

  “substantially prejudiced”) if these paragraphs are not stricken. In this District,

  complaints typically are not submitted to the jury. The trial judge will have the

  opportunity to exclude any settlement evidence sought to be improperly admitted at trial,

  curing any potential prejudice at that time. It is not this Court’s role at the very earliest

  stage of the lawsuit to make decisions about what evidence ultimately may or may not

  be admitted before the jury. Nor should a motion to strike under Rule 12(f) be used as a

  preemptive motion in limine to attempt to exclude specific evidence.

  Order

          For the foregoing reasons, and because the caselaw and treatises teach that all

  doubts about striking portions of a complaint under Rule 12(f) should be resolved in

  favor of the non-moving party, Defendants’ Motion to Strike Allegations of Prior

  Settlement in Plaintiff’s Amended Complaint and Jury Demand (Dkt. #23) is DENIED.


   Dated:       December 10, 2020
                Denver, Colorado                     N. Reid. Neureiter
                                                     United States Magistrate Judge




                                                 7
